Title: To Thomas Jefferson from Arthur S. Brockenbrough, 29 October 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        
                        
                            
                            Oct 29t 1822
                    Recd of Mr Jefferson seventeen dollars 70 cents for a keg of Nails, Waggonage & a parcel Nails by Mr Brooks
                        A. S. Brockenbrough P—9½ ce Nails for Mr JeffersonCt1 Keg Nails139–11–15.–9Keg2525$15.54Waggonage1.11¼$16.65¼